Citation Nr: 1225510	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  08-22 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from September 1975 to June 1976.  

This case was previously before the Board of Veterans' Appeals (Board) in September 2011, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for a right foot disorder.  Thereafter, the case was returned to the Board for further appellate action.

In April 2010, during the course of the appeal, the Veteran had a hearing before the Veterans Law Judge whose signature appears at the end of this decision.


FINDING OF FACT

The Veteran's current right foot disorder, diagnosed as right foot strain, was first manifested many years after service, and the preponderance of the evidence shows that it is unrelated thereto.


CONCLUSION OF LAW

The Veteran's right foot disorder is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3,159, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to service connection for a right foot disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In January 2007, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the Veteran's service treatment records; records reflecting his VA treatment from October 1999 through March 2011; and the transcript of his April 2010 hearing before the undersigned Veterans Law Judge.  

In February 2011, VA examined the Veteran to determine the nature and etiology of any right foot disorder found to be present.  The VA examination report shows that the examiner reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In developing the record, VA requested alternative sources of evidence, such as statements from the Veteran's former fellow service members or other people who knew him during service and had knowledge of his right foot injury, the reports of any pre-employment examinations or insurance examinations; or pharmacy records.  To date, however, the Veteran has not identified any such evidence to VA.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Factual Basis

During his August 1975 service entrance examination, the Veteran responded in the negative, when asked if the then had or had ever had foot trouble.  The examination revealed that his feet were normal.  

The Veteran's service treatment records show treatment for multiple disorders, including a facial rash, a left ankle injury, an upper respiratory infection, right otitis media, gastroenteritis, and a sebaceous cyst.  They are negative for a right foot disorder of any kind.

During his June 1976 service exit examination, the Veteran's feet were found to be normal.  

During VA treatment in October 1999, the Veteran reported an occasional snapping pain in his right foot.  He stated that such symptoms had been present since boot camp in service in the mid-1970's.  

In January 2007, the Veteran was treated by the VA Podiatry Service.  He complained of right foot pain when walking and related it to a 10 mile run in service.  He reported that he had sprained his right foot and that it had caused him to change his gait.  However, he reported that the pain still occurred.  Following an examination, the diagnosis was posterior tibial tendon dysfunction, greater on the right than the left.  

In February 2011, the Veteran was examined by VA to determine the nature and etiology of any right foot disorder found to be present.  The Veteran reiterated the history of injuring his right foot during a run in basic training.  Following the VA examination, the diagnosis was a mild strain of the right foot.  X-rays of the right foot were normal.  In reviewing the Veteran's claims file, the examiner noted that there was no evidence in service of any definite right foot injury or any difficulty with the Veteran's right foot or right ankle in service.  The VA examiner also noted that there was no evidence of a nexus between the Veteran's current complaints and any service-related activity.  In addition, the VA examiner reported that the Veteran did not begin to see VA for a right foot disorder for 10 to 15 years after service.  Therefore, the VA concluded that it was less likely than not that the Veteran's right foot disorder was related to service.  

The Applicable Law and Regulations

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.   38 U.S.C.A. § 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Analysis

During his April 2010 hearing before the undersigned Veteran's Law Judge, the Veteran testified, that he had injured his right foot on a 10 mile run in basic training.  He stated that he had used over-the-counter pain medication since that time and that he sought VA treatment for that disorder in the late 1970's.  He also stated that he continued to perform physical therapy for his right foot.  Therefore, he maintained that service connection was warranted for his right foot disorder.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in and after service.  For example, he is competent to report his that he hurt his right foot during a training run in service and that he has had right foot pain since that time.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).
The Veteran's testimony notwithstanding, there are no contemporaneous reports of a right foot injury or the residuals of a right foot injury in service.  Although he states that his drill instructors did not allow him to seek treatment at the time of the injury, it is reasonable to expect that had he sustained such an injury, and had it resulted in chronic, residual disability, he would have sought treatment at some time in service.  After all, he did so for multiple other disorders in service.  That he did not do so with respect to his right foot militates against his claim.  In addition, there is no objective post-service evidence of continuing right foot symptomatology.  Indeed, such a disorder, variously diagnosed as posterior tibial tendon disorder and a mild right foot strain, was first manifested during VA treatment many years after service.  Other than the Veteran's unsubstantiated testimony, there is no credible evidence of a nexus to service.  

While not dispositive, the normal medical findings at the time of the Veteran's separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that the veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  In fact, there is an opinion from a VA examiner which directly contradicts the Veteran's theory of the case.  

Inasmuch as the preponderance of the competent evidence of record is against a finding of a right foot disorder in service, and inasmuch as there is no credible evidence of a nexus between the Veteran's current right foot disorder and service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a right foot disorder is not warranted, and the appeal is denied.
In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 


ORDER

Entitlement to service connection for a right foot disorder is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


